NEWS RELEASE Exhibit 99.2 VANGUARD NATURAL RESOURCES, LLC COMPLETES MERGER OF ENCORE ENERGY PARTNERS LP HOUSTON, December 1, 2011 (Business Wire) - Vanguard Natural Resources, LLC (NYSE: VNR) (“Vanguard”) and Encore Energy Partners LP (NYSE: ENP) (“Encore”) jointly announced today that the merger of Encore into a wholly-owned subsidiary of Vanguard completed effective today, December 1, 2011. “The completion of the merger between Vanguard and Encore is a milestone event for the company and our unitholders. With this transaction, we more than doubled our reserves and production and have expanded our operating platform in the prolific Permian Basin and established new oil focused operating areas in the Big Horn Basin in Northwest Wyoming andin the Williston Basin in North Dakota and Montana. Since the closing of the initial Denbury purchase in December of last year, we have successfully integrated the operations of the two companies and now, as a single, much larger entity, we are looking forward to continuing our track record of growing reserves and distributions on behalf of our unitholders,” said Scott W. Smith, president and chief executive officer of Vanguard. Under the merger agreement, each Encore unitholder will receive 0.75 Vanguard common units for each Encore common unit they own. Cash will be paid to Encore unitholders in accordance with the merger agreement in lieu of any fractional units they otherwise would have been entitled to receive. About Vanguard Natural Resources, LLC Vanguard Natural Resources, LLC is a publicly traded limited liability company focused on the acquisition, production and development of oil and natural gas properties. The Company's assets consist primarily of producing and non-producing oil and natural gas reserves located in the southern portion of the Appalachian Basin, the Permian Basin, South Texas and Mississippi. More information on Vanguard can be found at www.vnrllc.com. About Encore Energy Partners LP Encore Energy Partners LP is a publicly traded master limited partnership focused on the acquisition, production, and development of oil and natural gas properties. ENP's assets consist primarily of producing and non-producing oil and natural gas properties in the Big Horn Basin in Wyoming and Montana, the Williston Basin in North Dakota and Montana, the Permian Basin in West Texas and New Mexico, and the Arkoma Basin in Arkansas and Oklahoma. More information on ENP can be found at www.encoreenp.com. Forward-Looking Statements We make statements in this news release that are considered forward-looking statements within the meaning of the Securities Exchange Act of 1934. These forward-looking statements are largely based on our expectations, which reflect estimates and assumptions made by our management. These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors. Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control. In addition, management's assumptions about future events may prove to be inaccurate. Management cautions all readers that the forward-looking statements contained in this news release are not guarantees of future performance, and we cannot assure you that such statements will be realized or the forward-looking events and circumstances will occur. Actual results may differ materially from those anticipated or implied in the forward-looking statements due to factors listed in the "Risk Factors" section in our SEC filings and elsewhere in those filings. All forward-looking statements speak only as of the date of this news release. We do not intend to publicly update or revise any forward-looking statements as a result of new information, future events or otherwise. SOURCE: Vanguard Natural Resources, LLC and Encore Energy Partners LP INVESTOR RELATIONS CONTACT: Vanguard Natural Resources, LLC Lisa Godfrey, 832-327-2234 investorrelations@vnrllc.com
